   Case: 1:18-cv-05492 Document #: 136 Filed: 09/30/20 Page 1 of 8 PageID #:1739




                         THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

 WACKER DRIVE EXECUTIVE SUITES,
 LLC, on behalf of itself, individually, and on
 behalf of all others similarly situated,

                         Plaintiff,                        Case No. 1:18-cv-5492

        v.                                                 Magistrate Judge Sunil R. Harjani

 JONES LANG LASALLE AMERICAS
 (ILLINOIS), LP,

                         Defendant.


                                  JOINT STATUS REPORT FOR
                                  OUTSTANDING DISCOVERY

       Pursuant to the Court’s September 23, 2020 Order (Dkt. No. 123), Plaintiff Wacker Drive

Executive Suites, LLC (“WDES”) and Defendant Jones Lang LaSalle Americas (Illinois), LP

(“JLL”) (collectively, “the Parties”) respectfully submit the following Joint Status Report, which

includes Plaintiff’s and Defendant’s report on outstanding discovery to be completed and a

proposed schedule for the completion of discovery:

       1. Plaintiff filed this lawsuit on August 13, 2018. (Dkt. No. 1).

       2. On May 28, 2019, the Court denied JLL’s Motion to Dismiss. (Dkt. No. 54.)

       3. On July 19, 2019, the Parties submitted a Joint Initial Status Report and Competing

             Discovery Proposals. (Dkt. No 60.) While WDES and JLL each sought bifurcation of

             discovery, the Parties disagreed on how the bifurcation should be done. (Id. at 4-6.)

             At the status hearing on July 31, 2019, the Court denied “the parties’ request to

             bifurcate discovery” and ordered that “[w]ritten discovery shall be issued by

             8/30/2019.” (Dkt No. 61.) The Court’s July 31, 2019 ruling did not limit in any way

             the Parties’ ability to take discovery.
                                                       1
Case: 1:18-cv-05492 Document #: 136 Filed: 09/30/20 Page 2 of 8 PageID #:1740




   4. On January 31, 2020, Plaintiff filed a Motion for Class Certification. (Dkt. No. 105).

      After several extensions based on the Chief Judge’s COVID-19-related continuances

      of civil case deadlines, (see Dkt Nos. 116, 119 and 121), the Motion for Class

      Certification was fully briefed on August 14, 2020. (See Dkt Nos. 105, 125, and 132.)

   5. JLL also filed a Motion to Exclude the Expert Testimony of Dr. Robert Kaestner on

      June 12, 2020. (Dkt. No. 126.) The Motion to Exclude was fully briefed on August

      28, 2020. (See Dkt Nos. 126, 132, and 133.)

   6. On September 23, 2020, the Court issued a Memorandum Opinion and Order denying

      both Plaintiff’s Motion for Class Certification and Defendant’s Motion to Exclude the

      Expert Testimony of Dr. Robert Kaestner, without prejudice, and requesting that the

      Parties submit this Joint Status Report. (Dkt. Nos. 134, 135.)

   7. To date, the following discovery has taken place:

          a. The parties participated in the mandatory initial discovery program;

          b. The parties issued requests for document production and interrogatories, and

              JLL issued requests for admission, in August 2019;

          c. The Parties provided discovery responses and produced documents in

              September 2019 and have produced supplemental responses and documents

              through the progression of this case;

          d. In November 2019, Plaintiff issued subpoenas to the three unions at issue in

              this lawsuit: International Union of Operating Engineers Local 399; Service

              Employees International Union, Local 1; and Teamsters Local 705 (the

              “Unions”). In November and December 2019, the three unions produced

              documents responsive to the subpoenas.

          e. Defendant took the depositions of Larry Grossman, Amy Grossman, in her
                                           2
Case: 1:18-cv-05492 Document #: 136 Filed: 09/30/20 Page 3 of 8 PageID #:1741




             capacity as both a lay witness and WDES’s corporate representative, and

             WDES’s expert witnesses, Robert Kaestner and James Raisher; and

         f. Plaintiff took the depositions of Frank Falzone, JLL’s corporate representative,

             Stephen Zsigray, and JLL’s expert witness, Mark Hosfield.

   8. WDES’s Proposal:

         a. The Court has given WDES leave to file a renewed Motion for Class

             Certification, and specifically, for WDES to further brief the conspiracy issue

             and RICO enterprise issue central to its Motion for Class Certification. (Dkt.

             No. 134). The Parties previously agreed to table ESI discovery until after the

             completion of class certification – as such, no ESI discovery from JLL has been

             completed to date and, specifically, JLL has not produced responses to

             requested email searches. WDES believes that the outstanding discovery that

             must be completed to answer these critical questions may include, but is not

             limited to:

                 i. A 30(b)(6) deposition of an individual at JLL knowledgeable about the

                    servers used by the company, in light of JLL’s statements that it does

                    not possess the servers containing its emails;

                ii. ESI discovery including, amongst other things, JLL’s internal and

                    external communications regarding the union-only rule;

                iii. Subpoenas to entities including, but not limited to, representatives from

                    the three labor unions at issue in this suit for the production of witnesses;

                iv. The deposition of the individual for JLL responsible for overseeing all

                    buildings managers for JLL properties in the Chicago Loop; and

                v. Documents and depositions from the landlords of the buildings at issue
                                           3
Case: 1:18-cv-05492 Document #: 136 Filed: 09/30/20 Page 4 of 8 PageID #:1742




                     managed by JLL.

         b. As the next stages of discovery involve subpoenas and identification of the

              owners and custodians of documents and ESI, WDES at this time cannot state

              exactly when it can complete discovery related to the RICO conspiracy issue

              sufficient to resubmit its Motion for Class Certification. Additional subpoenas,

              depositions, and document requests might be warranted, depending on what is

              uncovered during the next stages of discovery. Accordingly, WDES proposes

              that 90 days after the submission of this Joint Status Report (December 29,

              2020), the Parties reconvene before the Court to provide an update on the status

              of discovery and propose deadlines for future discovery.

         c. WDES agrees with JLL’s request that additional briefing on class certification

              should be limited to the commonality issue identified by the Court, and should

              consist of a supplemental brief by WDES and a supplemental response by JLL.

   9. JLL’s Proposal:

         a.   The Court’s Order denying class certification without prejudice only addresses

              commonality, particularly the threshold question of “whether JLL imposed a

              union-only requirement pursuant to an agreement or conspiracy between JLL

              and the Unions.” (Dkt. No. 135 at 6, 14) (emphasis added). The Court denied

              Plaintiff’s motion without prejudice “[i]n light of the potential for WDES to

              collect evidence supporting commonality during further discovery, which has

              not yet closed.” Id. at 14. The Court specifically found that “[d]iscovery

              communications between JLL and the Unions may be useful in making the

              commonality determination.” Id.

         b. From August 2019 until class certification briefing was completed on August
                                           4
Case: 1:18-cv-05492 Document #: 136 Filed: 09/30/20 Page 5 of 8 PageID #:1743




             14, 2020, Plaintiff had a full and unfettered opportunity to take the discovery it

             believed it needed to meet its burden on its Motion for Class Certification. The

             Court did not bifurcate discovery, and WDES did not raise any discovery

             disputes with this Court. JLL produced more than 6,000 pages of documents

             responsive    to   Plaintiff’s       discovery   requests,   answered    Plaintiff’s

             interrogatories, and presented the witnesses Plaintiff sought to depose.

         c. Further, Plaintiff subpoenaed the three unions at issue, requesting all

             correspondence and documents between the unions and JLL regarding labor

             relations at any of the buildings at issue, access to any of the buildings at issue,

             tenants’ use of nonunion movers and/or nonunion contractors at the buildings

             at issue, and the lawsuit. (See Exhibits A, B, and C.) These subpoenas would

             have uncovered any communications between JLL and the three unions

             regarding the union-only rule. Notably, WDES did not attach any documents

             produced by the Unions to its Motion for Class Certification, because none

             showed any evidence of an agreement between JLL and the Unions. Nor did

             WDES seek to take the depositions of the Unions regarding the union-only rule,

             although there was nothing precluding WDES from doing so.

         d. Plaintiff also issued a Rule 30(b)(6) Deposition Notice to JLL. (Ex. D.)

             Although Plaintiffs set out 12 topics for depositions, Plaintiffs inexplicably did

             not include a topic about communications between JLL and the Unions

             regarding the union-only rule.

         e. Against this background, giving WDES a second bite at the apple with respect

             to meeting its burden under Rule 23 would be inconsistent with the discovery

             schedule in the case. Accordingly, JLL respectfully requests that the Court
                                              5
Case: 1:18-cv-05492 Document #: 136 Filed: 09/30/20 Page 6 of 8 PageID #:1744




             decide the Motion for Class Certification based on the record that WDES

             presented to this Court after having ample opportunity to do whatever discovery

             WDES thought it needed to do.

         f. However, if this Court allows additional discovery prior to ruling on the Motion

             for Class Certification, it should be limited to the sole issue that the Court

             identified in its September 23, 2020 ruling, i.e., “whether JLL imposed a union-

             only requirement pursuant to an agreement or conspiracy between JLL and the

             Unions.” (Dkt. No. 135 at 6, 14) (emphasis added). That discovery should be

             limited to corporate representative depositions of the Unions and document

             requests to JLL limited to communications between JLL and the Unions

             between August 13, 2014 and the present. JLL should not have to prepare and

             present a second corporate representative for deposition after already having

             done so. There is no reason that this limited discovery cannot be completed in

             42 days. Given the extensive resources that the Parties have put into class

             certification briefing, and because this Court’s ruling on class certification will

             dictate how much additional discovery is needed, JLL submits that any

             remaining discovery should be tabled until after the Court rules on class

             certification.

         g. Finally, JLL requests that additional briefing on class certification should be

             limited to the commonality issue identified by the Court, and should consist of

             a supplemental brief by WDES and a supplemental response by JLL.




                                           6
  Case: 1:18-cv-05492 Document #: 136 Filed: 09/30/20 Page 7 of 8 PageID #:1745




Dated: September 30, 2020                   Respectfully submitted,


WACKER DRIVE EXECUTIVE SUITES,              JONES LANG LASALLE AMERICAS
LLC                                         (ILLINOIS), LP
/s/ Anna M. Ceragioli                       /s/ Scott T. Schutte
    One of Its Attorneys                        One of Its Attorneys

Ryan F. Stephan                             Philip A. Miscimarra
James B. Zouras                             Scott T. Schutte
Anna M. Ceragioli                           Stephanie L. Sweitzer
STEPHAN ZOURAS, LLP                         Kevin F. Gaffney
100 North Riverside Plaza, Suite 2150       Heather J. Nelson
Chicago, Illinois 60601                     MORGAN, LEWIS & BOCKIUS LLP
Tel: 312.233.1550                           77 West Wacker Drive
Fax: 312.233.1560                           5th Floor
rstephan@stephanzouras.com                  Chicago, IL 60601
jzouras@stephanzouras.com                   Tel: 312.324.1000
aceragioli@stephanzouras.com                Fax: 312.324.1001
                                            philip.miscimarra@morganlewis.com
Howard W. Foster                            scott.schutte@morganlewis.com
Matthew A. Galin                            stephanie.sweitzer@morganlewis.com
FOSTER PC                                   kevin.gaffney@morganlewis.com
150 N. Wacker Drive, Suite 2150             heather.nelson@morganlewis.com
Chicago, Illinois 60606
Tel: 1.312.726.1600                         Attorneys for Defendant
hfoster@fosterpc.com
mgalin@fosterpc.com

Aaron R. Walner
THE WALNER LAW FIRM LLC
555 Skokie Boulevard, Suite 250
Northbrook, Illinois 60062
Tel: 1.312.371.2308
awalner@walnerlawfirm.com
walner@walnerlawfirm.com

Attorneys for Plaintiff




                                        7
   Case: 1:18-cv-05492 Document #: 136 Filed: 09/30/20 Page 8 of 8 PageID #:1746




                                CERTIFICATE OF SERVICE

       I certify that on the 30th day of September, 2020, a true and correct copy of the foregoing

document was electronically filed with the Clerk of the Court using the Court’s CM/ECF system,

which will send notification to the following attorneys of record for Defendant:


                                       Philip A. Miscimarra
                                          Scott T. Schutte
                                       Stephanie L. Sweitzer
                                         Kevin F. Gaffney
                                         Heather J. Nelson
                             MORGAN, LEWIS & BOCKIUS LLP
                                      77 West Wacker Drive
                                              5th Floor
                                         Chicago, IL 60601
                                         Tel: 312.324.1000
                                         Fax: 312.324.1001
                             philip.miscimarra@morganlewis.com
                                 scott.schutte@morganlewis.com
                             stephanie.sweitzer@morganlewis.com
                                kevin.gaffney@morganlewis.com
                               heather.nelson@morganlewis.com

                                    Attorneys for Defendant

                                                            /s/ Anna M. Ceragioli




                                                8
